Citation Nr: 0304723	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  96- 23 725)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.	Entitlement to service connection for joint pain and 
weakness, claimed as due to undiagnosed illness. 
 
2.	Entitlement to service connection for duodenal ulcer 
disease with duodenitis, including claimed as due to 
undiagnosed illness.

3.	Entitlement to service connection for diverticulosis, 
including claimed as due to undiagnosed illness.  

4.	 Entitlement to service connection for post-traumatic 
stress disorder.

5.	Entitlement to a permanent and total rating for pension 
purposes.  




REPRESENTATION

Appellant represented by: Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from April 1980 to March 1984 
and from December 1990 to March 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
RO in Nashville, Tennessee, which denied service connection 
for joint pain and weakness, claimed as due to an undiagnosed 
illness, denied service connection for gastrointestinal 
disability, claimed as due to undiagnosed illness, denied 
service connection for post-traumatic stress disorder (PTSD), 
and denied entitlement to a permanent and total disability 
rating for pension purposes.  

The veteran subsequently moved to Mississippi, and his case 
was therefore transferred to the RO in Jackson, Mississippi.  
He then moved to Alabama, and his case was thereupon 
transferred to the RO in Montgomery, Alabama.  

In an April 2000 decision, the Board denied as not well 
grounded the veteran's claim for service connection for joint 
pain and weakness due to undiagnosed illness, and the 
veteran's claim for service connection for gastrointestinal 
disability, claimed as due to undiagnosed illness.  The 
issues of entitlement to service connection for PTSD and 
entitlement to a permanent and total rating for pension 
purposes were remanded to the RO for further development.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999, and hereinafter 
referred to as Court) the Board's April 2000 decision denying 
service connection for joint pain and weakness due to 
undiagnosed illness and denying service connection for 
gastrointestinal disability, claimed as due to undiagnosed 
illness.  In November 2000, the parties to the appeal filed a 
Joint Motion for Remand and to Stay Proceedings.  In the 
joint motion it was agreed that the Board's April 2000 
decision denying service connection for joint pain and 
weakness due to undiagnosed illness and denying service 
connection for gastrointestinal disability, claimed as due to 
undiagnosed illness should be vacated, and these issues be 
remanded due to the recent enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West Supp. 2002).   This law 
substantially amended the provisions of chapter 51 of title 
38, United States Code, concerning the assistance to be 
afforded claimants of veterans' benefits, and concerning 
decisions on their claims.  By Order dated in December 2000, 
the Court granted the joint motion and remanded this matter 
to the Board.  

In March 2001, the Board remanded the issues of entitlement 
to service connection for joint pain and weakness, claimed as 
due to an undiagnosed illness, and entitlement to service 
connection for gastrointestinal disability, claimed as due to 
undiagnosed illness to the RO for further development and 
adjudication in order to insure compliance with the VCAA.  
After compliance with the Board's remand instructions, in 
September 2001 the RO again denied service connection for 
joint pain and weakness, claimed as due to an undiagnosed 
illness.  Entitlement to a permanent and total rating for 
pension purposes was also denied, as were the issues of 
service connection for PTSD and service connection for 
gastrointestinal disability, claimed as due to undiagnosed 
illness.  

The issue of entitlement to service connection for joint pain 
and weakness, claimed as due to undiagnosed illness and the 
issue of entitlement to service connection for a 
gastrointestinal disorder, including claimed as due to 
undiagnosed illness, as well as the issues of entitlement to 
service connection for PTSD and entitlement to a permanent 
and total rating for pension purposes are now before the 
Board for appellate consideration.  (Given the veteran's 
contentions and the evidence of record his claim for service 
connection for a gastrointestinal disorder, including claimed 
as due to undiagnosed illness, has been recharacterized as 
stated above in the issues section of this decision)  The 
Board is undertaking additional development with respect to 
the claims of entitlement to service connection for PTSD, 
entitlement to service connection for joint pain and 
weakness, claimed as due to undiagnosed illness, entitlement 
to service connection for diverticulitis, claimed as due to 
undiagnosed illness, and entitlement to a permanent and total 
rating for pension purposes pursuant to authority granted by 
38 C.F.R.§ 19.9(a)(2)) (2002).  When this development is 
completed, the Board will provide notice of the development 
as required by 38 C.F.R. § 20.903 (2002).  After giving the 
notice and reviewing the appellant's response to the notice, 
the Board will prepare a separate decision addressing these 
issues.  


FINDINGS OF FACT

1.	The veteran was deployed in the Southwest Asia Theater of 
operations during the Persian Gulf War and received the 
Southwest Asia Service Medal.  

2.	During service the veteran developed chronic 
gastrointestinal disability currently diagnosed as 
duodenal ulcer disease and duodenitis.  .  


CONCLUSION OF LAW

1.	The appellant is a Persian Gulf veteran.  38 U.S.C.A. 
§ 1117 (West Supp. 2002; 60 Fed. Reg. 56,614 (November 9, 
2001) to be codified as amended at 38 C.F.R. § 3.317 
(2002).  

2.	The veteran's currently diagnosed duodenal ulcer disease 
and duodenitis were incurred in or aggravated by service.  
38 U.S.C.A. § § 1110, 1131 (West 1991 & Supp. 2002): 
38 C.F.R. § 3.303(b) (2002)  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board again notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002).  The VCAA eliminated the 
well-grounded requirement and modified VA's duties to notify 
and assist claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

In this regard, it is noted that pursuant to the Board's 
March 2001 remand, the RO informed the veteran of the 
provisions of the VCAA and the relevance of this legislation 
to his current claims in a letter dated In March 2001.  This 
letter advised him of the evidence needed to substantiate his 
claims, and of who was responsible for obtaining what 
evidence.  Moreover, the veteran had been informed of the 
pertinent law and regulations governing his claim for service 
connection for abdominal pain due to undiagnosed illness in a 
statement of the case dated in August 1995 and in 
supplemental statements of the case dated May 1998, March 
1999, September 2001 and October 2002.  These communications 
also served to advise him of the evidence needed to 
substantiate this claim.  

It does not appear from a review of the record that any 
clinical evidence relevant to the veteran's current claim is 
available, but not associated with the claims folder.  In 
this regard the Board notes that in the March 2001 letter 
referenced above, the RO requested the veteran to submit any 
additional evidence that he may have regarding his claim for 
service connection for gastrointestinal disability due to 
undiagnosed illness.  No response from the veteran in regard 
to this request has been received. Because VA has complied 
with the notice requirements of the VCAA and since there is 
no known outstanding evidence; there is no reasonable 
possibility that further efforts could aid in substantiating 
the veteran's current claim for service connection for 
abdominal pain due to undiagnosed illness.   38 U.S.C.A. 
§ 5103A(a)(2).

Accordingly, the Board will proceed to adjudicate the claim 
of entitlement to service connection for duodenal ulcer 
disease with duodenitis, including claimed as due to 
undiagnosed illness on the basis of the evidence currently of 
record.  

                                                        I.  
Factual Basis

On the veteran's examination prior to service enlistment for 
his first period of active service in February 1980, no 
pertinent abnormalities were noted on clinical evaluation.  
Review of the service medical records for this period of 
active service reveal that the veteran was seen in January 
1981 with complaints that included diarrhea, stomach pain and 
vomiting since the previous night.  Evaluation revealed 
normal bowel sounds, and a firm and nontender abdomen.  The 
assessments included gastroenteritis.  He was again seen in 
April 1981 with complaints of stomach pains and vomiting of 
three weeks duration.  Evaluation revealed some tenderness.  
Bowel sounds were normal.   The assessment was 
gastroenteritis.  

During an October 1983 private hospitalization for injuries 
sustained in an automobile accident, a history of a diagnosed 
peptic ulcer with bleeding in 1981 was reported.  On the 
veteran's December 1983 examination prior to separation from 
the veteran's first period of active service, a clinical 
evaluation revealed no pertinent abnormalities.  In the 
Medical History section of this examination the veteran 
answered yes in regard to stomach trouble.  In the Physicians 
Summary it was noted that the veteran had had a peptic ulcer 
in 1982 that had resolved.  

During a VA medical examination conducted in November 1994 
the veteran complained of continuous abdominal pain.  He gave 
a history of colon surgery in 1993.  He also gave a history 
of constipation alternating with diarrhea.  He took Maalox 
for constipation.  Evaluation revealed no organomegaly, 
masses or tenderness, including rebound tenderness.  An Upper 
GI series showed a small area of barium collection in the 
proximal body of the stomach that represented either erosion 
or an ulcer.  There were also two areas of barium collection, 
which could represent either erosions or an ulcer.  There was 
prominence of the mucosal folds of the duodenal bulb that was 
probably indicative of duodenitis.  The diagnoses of the 
examination included either erosion of the stomach or ulcer 
of the stomach and probable duodenal ulcer with duodenitis.   
 
II.	Legal Analysis  


Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp 2002).  Service 
connection may be granted for a disease diagnosed after 
service when all the evidence, including that pertinent to 
service, establishes that the disease had its onset during 
service.  38 C.F.R. § 3.303.(b) (2002).   

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans Act " Title I of the "Veterans Benefits 
Improvements Act of 1994: Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing the VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which become manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.  

To implement the Act, VA added 38 C.F.R. § 3.317.  As 
originally constituted, the regulation established the 
presumptive period as not later than two years after the date 
on which the veteran last performed active military, naval, 
or air service in the Southwest Asia Theater of operations 
during the Persian Gulf War.  Effective November 9, 2001, the 
period within which such disabilities must become manifest to 
a compensable degree in order for entitlement for 
compensation to be established was extended to December 31, 
2006.  66 Fed Reg. 56,614 (November 9, 2001) (to be codified 
as amended at 38 C.F.R. § 3.317).  The revised regulation is 
as follows.  

(a)(1) Except as provided by paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of Title 38 United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability:  

(i).  become manifest either during 
active military, naval, or air service in 
the Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
compensable degree of 10 percent or more 
not later than December 31, 2006; and  

(ii).  By history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.  

(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs" in 
the medical sense of objective 
evidence perceptible to an examining 
physician, and, other, non-medical 
indicators that are capable of 
independent verification.
(3)	For purposes of this section 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6 
months period will be considered 
chronic.  The 6-month period of 
chronicity will be measured from the 
earliest date on which the pertinent 
evidence establishes that the signs 
or symptoms of the disability first 
became manifest.  

(b) for purposes of this of paragraph 
(a)(10 of this section, signs or symptoms 
which may be manifestations of 
undiagnosed illness include but are not 
limited to:  
(1)	fatigue
(2)	signs or symptoms involving skin
(3)	headache
(4)	muscle pain
(5)	joint pain
(6)	neurologic signs or symptoms
(7)	neuropsychological signs or symptoms
(8)	signs or symptoms involving the 
respiratory system (upper or lower)
(9)	sleep disturbance
(10)	gastrointestinal signs or symptoms
(11)	cardiovascular signs or symptoms
(12)	abnormal weight loss
(13)	menstrual disorders  

(c)	Compensation shall not be paid under 
this section:
(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, 
naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War; or 
(2)	if there is affirmative evidence 
that an undiagnosed illness was 
caused by a supervening condition or 
event that occurred between the 
veteran's most recent departure from 
active duty in the Southwest Asia 
theater of operations during the 
Persian Gulf War and the onset of 
the illness; or 
(3)	if there is affirmative evidence 
that the illness was the result of 
the veteran's own willful misconduct 
or the use of alcohol or drugs.
(D)	For purposes of this section: 
(1)	the term "Persian Gulf veteran" 
mans a veteran who served on active 
military, naval, or air service in 
the Southwest Asia Theater of 
operations during the Persian Gulf 
War. 
(2)	The Southwest Asia Theater of 
operations includes Kuwait, Iraq, 
Saudi Arabia, Bahrain, Qutar, the 
United Arab Emirates, Oman, the Gulf 
of Aden, the Gulf of Oman, The 
Persian Gulf, the Arabian Sea, the 
Red Sea, and the airspace above 
these locations.  

66 Fed. Reg. 56, 614 (November 9, 2001) (to be codified as 
amended at 38 C.F.R. § 3.317)  
Following a careful review of the record, and resolving all 
reasonable doubt in the veteran's favor, the Board concludes 
that service connection is warranted for duodenal ulcer 
disease with duodenitis on a direct incurrence basis.  In 
reaching this conclusion, the Board notes that the veteran 
was seen during service for gastrointestinal complaints that 
were assessed as gastroenteritis, but are suggestive of 
duodenal ulcer disease and/or duodenitis.  Moreover, a 
history of inservice ulcer disease was clinically noted 
during a period of private hospitalization during active duty 
and inservice peptic ulcer disease was noted by the examining 
physician at the time of the veteran's examination prior to 
discharge from his first period of active duty.  At that 
time, the veteran was also noted to complain of stomach 
problems.  An upper gastrointestinal series conducted during 
a VA medical examination in 1994 revealed findings consistent 
with duodenal ulcer disease and duodenitis.  

Accordingly the evidence of record indicates that the veteran 
probably experienced the initial symptoms of duodenal ulcer 
disease and chronic duodenitis during service.  As such, 
service connection for these disorders on a direct incurrence 
basis is warranted.  

As a final point, the Board notes that because service 
connection for these disabilities is being granted on a 
direct incurrence basis, an analysis of whether the 
provisions of 38 C.F.R. § 3.317 provide a basis for a grant 
of service connection is unnecessary.  


ORDER

Service connection for duodenal ulcer disease with duodenitis 
is granted.  



	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

